Citation Nr: 0116790	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  One of the matters the Board must address is 
which issue or issues are properly before it at this time.  
Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

In December 1997, the RO addressed four claims raised by the 
veteran.  The veteran appealed only one of those four issues 
to the Board.  In November 1998, the veteran raised a fifth 
issue regarding the evaluation of his service connected left 
arm disability.  This claim was adjudicated by the RO in 
April 1999.  The veteran has not appealed this rating 
decision.  Consequently, this issue is not before the Board 
at this time.

At one point, there was a question of whether the veteran had 
a heart disorder related to his post-traumatic stress 
disorder (PTSD).  Fortunately, in an October 1999 evaluation, 
no evidence of coronary artery disease was found.  It appears 
that the medical record that raised this possibility in the 
mind of the RO was for another veteran.  Therefore, this 
issue is also not before the Board at this time.  

The veteran has withdrawn his request for a hearing.  


FINDING OF FACT

Based on the currently available evidence, the Board finds 
that, at minimum, the veteran's PTSD is manifested by 
difficulty in establishing and maintaining effective work and 
social relationships.

CONCLUSION OF LAW

Based on the available evidence of record at this time, the 
criteria for a 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.321(a), 4.1, 4.2, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
3.321(a) (2000).  VA utilizes a rating schedule that is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disease and injuries as their residual 
conditions in civil occupations.  Generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to severity of the several grades of 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  In evaluating psychiatric disorders, it must be 
shown that industrial impairment is the result of actual 
manifestations of the service-connected psychiatric disorder.  
The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2000).

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1997), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  In light of the fact that the veteran filed 
this claim after November 7, 1996, the Board will evaluate 
the veteran's psychiatric disability in light of the new 
rating criteria.

Under the current rating criteria, 38 C.F.R. § 4.130 (2000), 
a 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as a 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted with occupational and social 
impairment in most areas such as school, work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like settings); and an inability to establish 
and maintain effective relationships.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  A 30 percent 
evaluation under the new criteria is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  

Based on review of the veteran's evaluations, the Board finds 
that the most recent VA evaluation of September 1997 is not 
fully adequate for rating purposes under the new criteria.  
As a result, additional development is required.  
Notwithstanding this deficiency, the examiner in September 
1997 did characterize the service-connected PTSD disorder in 
a manner that indicates that a 50 percent evaluation is 
warranted.  The examiner noted the veteran's difficulty in 
establishing and maintaining effective work and social 
relationships.  This comment is consistent with the social 
and industrial survey of October 1997.  

No doubt, the assessment of the severity of the disorder is 
complicated by the fact that the veteran does not appear 
active in the work force.  In any event, in considering all 
of this evidence, the Board finds that there is sufficient 
medical evidence to support a 50 percent evaluation under the 
new diagnostic criteria.  The essential evidence in this 
regard is the description of the impact of the disability 
provided by both examiners in October and September 1997.  
The records and medical evaluations would support a finding 
of reduced reliability and productivity, disturbances of 
motivation, mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

This decision should not be interpreted as an expressed or 
implied determination that the veteran's PTSD is only 50 
percent disabling.  It is, however, a determination that the 
available medical evidence of record at this time would 
support an increase over the currently assigned rating.  In 
order to determine whether the veteran is entitled to an 
evaluation in excess of 50 percent, additional medical 
development, as described below, will be required.  


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected PTSD to 50 percent, based on the medical 
evidence available at this time, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




REMAND

As noted above, the Board finds the VA examination of 
September 1997 is deficient for purposes of determining 
whether a rating in excess of 50 percent is warranted.  The 
fact that the Board has made a determination that the 
available evidence of record supports a 50 percent evaluation 
does not impede the veteran's claim for an evaluation higher 
than 50 percent.  The Board must find that an additional 
medical evaluation is required to make this determination.  

Another issue must be addressed by the Board.  In written 
argument submitted by the veteran's representative in April 
2001, the fact that the veteran is effectively unemployed was 
noted repeatedly as a basis to award the veteran additional 
compensation.  However, the veteran appears to have suffered 
several severe injuries following his active service.  Little 
information is contained within the claims folder regarding 
these nonservice connected disabilities.  In this regard, the 
Board must note that the issue of entitlement to a total 
rating based on individual unemployability due to the 
veteran's service connected disabilities has not been raised 
previously by either the veteran or his representative 
(either implicitly or explicitly).  Consequently, this issue 
is not before the Board at this time.  The veteran himself 
has never indicated that his PTSD caused his unemployment.  
However, in light of the representative's argument, the Board 
believes that additional information regarding the nonservice 
connected injuries and disabilities is required.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
(if any).  Any medical records regarding 
any nonservice connected disabilities 
should also be identified.  After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records that have not been previously 
secured (if any).

2.  The veteran should be requested to 
indicate whether he has received or 
applied for an award of workers' 
compensation benefits.  With authorization 
from the veteran, the RO should obtain 
through appropriate channels a copy of any 
workers' compensation determination made 
and a copy of the medical records upon 
which the award was based.  

3.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  38 
U.S.C.A.§ 5106 (West 1991).

4.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
central purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  All 
necessary special studies or tests are to 
be accomplished.  The basis for any 
conclusions should be explained, and any 
social and industrial impairment should 
be specifically noted.  In this respect, 
the psychiatrist must identify the 
frequency and severity of all findings, 
as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)   The veteran's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



